DETAILED ACTION

Remarks
This Office Action is in response to the application 17/466566 filed on 3 September 2021.
Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 8,892,605 B2.
As an illustrative example, claim 1 of the examined application (Application No. 17/466566) is mapped to claim 1 of U.S. Patent No. 8,892,605 B2 in the following table:
Application No. 17/466566
U.S. Patent No. 8,892,605 B2
A relationship management system, comprising:
a relationship management server system; and a database;
A relationship management system, comprising:
a relationship management server system comprising a processor and memory containing software; and a database;
wherein the relationship management server system is configured to:
wherein the software directs the processor in the relationship management server system to:
store a user account associated with a user in the database;
store a user account associated with a user in the database;
store information concerning contacts associated with the user in the database;
store information concerning contacts associated with the user in the database;
store event information associated with the user and at least one of the stored contacts in the database;
store event information associated with the user and at least one of the stored contacts in the database;
store at least one objective in the database;
store at least one objective in the database;
score at least one relationship between the user and a contact based upon stored event information associated with the user and the contact to create a scored relationship graph; and
score at least one relationship between the user and a contact based upon stored event information associated with the user and the contact to create a scored relationship graph; and
generate a recommendation concerning an action based upon at least one stored objective and the scored relationship graph.
generate a recommendation concerning an action based upon at least one stored objective and the scored relationship graph; and

wherein the software further directs the processor in the relationship management server system to score a relationship between a user and a contact as follows:

    PNG
    media_image1.png
    144
    746
    media_image1.png
    Greyscale


where,
sx,y,t is the relationship score for the relationship between the user x and contact y at time t, sx,y,t can be a vector quantity,
ejk (k) is the jkth event to occur between time t=k-l and time t=k,
the function s(.) scores the value of event ejk(k),
the function a(.) ages the score assigned to the event ejk(k) that occurred at time interval k based upon the score assigned to the event s( ejk(k)), the type of event ejk (k), and the time t-k that has elapsed since the event
occurred, and
the function f(.) is a function of the initially assigned relationship score Sx,y,a, the sum of the aged event scores for all events jk that occurred at every time interval from time k=Q to time k=t involving the user x and contact y.



Claim 1 as reproduced from U.S. Patent No. 8,892,605 B2 (the reference claims) recites a relationship management system that creates a scored relationship graph and generates a recommendation, and the claim recites a specific formula for scoring a relationship between a user and a contact. Claim 1 of the examined application (application no. 17/466566) recites an analogous relationship management system that creates a scored relationship graph and generates a recommendation, but without recitation of the formula. Therefore, the examined application claims would have been obvious over the reference claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7, 12, and 15-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As to claim 7, the following limitation is recited: “…with respect to the user’s relationship graph.” The parent claim, claim 1, recites a "scored relationship graph" but makes no mention of a "user's relationship graph". Hence, there is insufficient antecedent basis for the recitation of “the user’s relationship graph” in claim 7. For the purposes of examination, this claim limitation will be interpreted as “the scored relationship graph.”

As to claim 12, the following limitation is recited: “the at least one relationship is selected…” Prior to this, the limitation “at least one relationship” is recited in claim 12 and in the parent claims, claim 1 and claim 9. Each prior recitation of “at least one relationship” is in a different context and hence the recitation of “the at least one relationship” is vague and ambiguous. For the purposes of examination, this limitation will be interpreted as “the at least one relationship for which the user was prompted.”
In addition, claim 12 recites: “the stored objective”. One of the parent claims, claim 1, recites “store at least one objective in the database.” Hence the recitation of “the stored objective” is vague and ambiguous. For the purposes of examination, this limitation will be interpreted as “the at least one stored objective.”

As to claim 15, 16, 17, and 18, they recite the following limitations: “the passage of time,” "the occurrence of an event," "the occurrence of a telephone conversation," and "the occurrence of a meeting," respectively.  Prior to the recitation of these limitations in these claims, there is no mention of “a passage of time,” “an occurrence of an event,” “an occurrence of a telephone conversation," or "an occurrence of a meeting." Hence, there is insufficient antecedent basis for the recitation of these limitations in these claims. For the purposes of examination, these limitations will be interpreted as “a passage of time,” “an occurrence of an event,” “an occurrence of a telephone conversation," and "an occurrence of a meeting," respectively.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
As to claim 1, the claim recites a “relationship management system” comprising a “relationship management server system” and a “database.” However, in accordance with Applicant’s specification, the relationship management system is defined as software (see instant specification paragraph 0073: “Relationship management systems in accordance with embodiments of the invention can be implemented using a variety of software architectures appropriate to a specific application”, emphasis added). Therefore, the claim encompasses software per se. As such, the claim is not limited to statutory subject matter and is therefore non-statutory. In order to overcome the software per se rejection(s), the Examiner recommends amending the claim(s) to recite a processor coupled to a memory.

As to claims 2-20, they further describe the features of the “relationship management server system” but these claims still encompass software per se. As such, these claims are not limited to statutory subject matter and are therefore non-statutory. Hence, these claims are also rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10, 12, 13, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Narayanan et al. (U.S. Patent No. 8,180,804 B1, hereinafter referred to as Narayanan) in view of Zambrano et al. (U.S. Patent No. 8,700,540 B1, hereinafter referred to as Zambrano).
As to claim 1, Narayanan teaches a relationship management system, comprising:
a relationship management server system (see Narayanan col. 37 L18-42 and Fig. 10: computer server system); and
a database (see Narayanan col. 8 L42-64 and Fig. 2B: the system comprises data store 24);
wherein the relationship management server system is configured to:
store a user account associated with a user in the database (see Narayanan col. 9 L32-33: data store 24 includes data associated with different users);
store information concerning contacts associated with the user in the database (see Narayanan col. 5 L40 to col. 6 L6: the social graph stores information about a user’s friends, where a “friend” is defined as “any user of the social network with which another user has formed a connection, friendship, association, or relationship with, causing an edge to be generated between the two users”; Note: “friends” as taught by Narayanan correspond to the claimed “contacts”);
store at least one objective in the database (Note: The claimed “objective” is interpreted according to its plain meaning, as follows: “something toward which effort is directed: an aim, goal, or end of action1”; see Narayanan col. 12 L41 to col. 13 L29 and Fig. 5: the system stores information about concept nodes, referred to as “hubs”; hub nodes share information related to concepts that the users are interested in, e.g. recreational activities such as running or movies; Note: hub nodes as taught by Narayanan correspond to objectives);
score at least one relationship between the user and a contact to create a scored relationship graph (see Narayanan col. 3 L1-15: edges in the social graph define connections between users, and each edge is stored with information about the strength of the connections as determined by factors shared by the nodes connected by the edge); and
generate a recommendation (see Narayanan col. 14 L19-59 and Fig. 5: the system displays to the user recommendations section 510) concerning an action based upon at least one stored objective and the scored relationship graph (see Narayanan col. 29 L40 to col. 30 L36 and Fig. 9: recommendation-generating process 218 determines recommended hubs based on information from social graph database 206, including the requesting user and the requested hub; Note: the requested hub corresponds to the claimed "at least one stored objective" and the recommended hub corresponds to a recommended action).
Narayanan does not appear to explicitly disclose store event information associated with a user and at least one stored contact in a database; and score at least one relationship between the user and a contact based upon stored event information associated with the user and the contact.
However, Zambrano teaches:
store event information associated with a user (see Zambrano col. 2 L31-35: event management system 170 stores event data including event registration details, event attendee details, etc.) and at least one stored contact in a database (see Zambrano col. 3 L14-24 and col. 4 L14-17: event management system 170 maintains a social network comprising connections between users and contacts);
score at least one relationship between the user and a contact based upon stored event information associated with the user and the contact (see Zambrano col. 8 L42-53: the system scores a connection between users based upon event history information) to create a scored relationship graph (see Zambrano col. 7 L24-49: the system creates a scored social graph that comprises scored friend connections).
Although Narayanan teaches storing information about actions users take with respect to other users (see Narayanan col. 12 L28-34, col. 31 L40-45, and Fig. 4B), Narayanan does not appear to explicitly disclose storing event information. Zambrano teaches storing event information for users and contacts in a social network (see Zambrano col. 2 L31-35, col. 3 L14-24, and col. 4 L14-17). It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Narayanan to include the teachings of Zambrano because shared event information can help identify connections and relationships between users in social networks (see Zambrano col. 6 L44-60).

As to claim 2, Narayanan as modified by Zambrano teaches wherein the relationship management server system is configured to obtain contact information from at least one source of contact information (see Narayanan col. 11 L55-57 and Fig. 4A: the user profile page comprises contact information section 424 in which the user may enter various contact information).

As to claim 3, Narayanan as modified by Zambrano teaches wherein at least one source of contact information is selected from the group consisting of a web mail service, an enterprise mail system, and an online social network (see Narayanan col. 11 L55-57 and Fig. 4A: the user profile page comprises contact information section 424 in which the user may enter various contact information; and see Narayanan col. 8 L42-64 and Fig. 2B: the system is a social networking system).

As to claim 4, Narayanan as modified by Zambrano teaches wherein the relationship management server system is configured to obtain event information from at least one source of event information (see Zambrano col. 2 L31-35: event information is obtained from event management system 170).

As to claim 5, Narayanan as modified by Zambrano teaches wherein at least one source of event information is selected from the group consisting of a web mail service, an enterprise mail system, a web calendaring service, an enterprise calendaring system, call data records, and an online social network (see Zambrano col. 4 L14-17: event management system 170 comprises a social network).

As to claim 6, Narayanan as modified by Zambrano teaches wherein the objective relates to a specific project (see Narayanan col. 12 L41 to col. 13 L29 and Fig. 5: the system stores information about concept nodes, referred to as “hubs”; hub nodes share information related to concepts that the users are interested in, e.g. recreational activities such as running or movies; in the illustrative example shown in Fig. 5, a hub represents the movie “The Shawshank Redemption”; any user logged in to social network environment 20 may add content to the hub; Note: hub nodes as taught by Narayanan are interpreted as objectives that relate to specific projects).

As to claim 7, Narayanan as modified by Zambrano teaches wherein the objective relates to an objective with respect to the user’s relationship graph (see Narayanan col. 12 L41 to col. 13 L29 and Fig. 5: the system stores information about concept nodes, referred to as “hubs”; hub nodes share information related to concepts that the users are interested in, e.g. recreational activities such as running or movies; Note: hub nodes as taught by Narayanan are interpreted as objectives; and see Narayanan col. 2 L20-68: the social graph comprises hub nodes).

As to claim 8, Narayanan as modified by Zambrano teaches wherein the objective relates to a specific relationship (see Narayanan col. 12 L41 to col. 13 L29 and Fig. 5: the system stores information about concept nodes, referred to as “hubs”; hub nodes share information related to concepts that the users are interested in, e.g. recreational activities such as running or movies; Note: hub nodes as taught by Narayanan are interpreted as objectives; and see Narayanan col. 2 L40-45: concept nodes represent things that users have relationships with; and see Narayanan col. 2 L64-66: edges define a connection between a user node and a concept node).

As to claim 9, Narayanan as modified by Zambrano teaches wherein the relationship management server system is further configured to store information characterizing at least one relationship between the user and a contact (see Narayanan col. 9 L32-58: data store 24 stores social graph information including information about nodes and edges; and see Narayanan col. 2 L59-67: edges define a connection between a pair of user nodes; and see Zambrano col. 3 L14-24: edges in the social graph connect users and contacts).

As to claim 10, Narayanan as modified by Zambrano teaches wherein the information characterizing a relationship between the user and a contact is expressed in terms of a first value indicative of the importance of the relationship to the user (see Zambrano col. 7 L26-33: friend connections in a social network are given a score that represents the importance of the friend connection), and a second value indicative of the strength of the relationship (see Narayanan col. 3 L1-15: edges in the social graph define connections between users, and each edge is stored with information about the strength of the connections).

As to claim 12, Narayanan as modified by Zambrano teaches wherein:
the relationship management server system is further configured to prompt the user for information characterizing at least one relationship (see Zambrano col. 6 L55-59: the system prompts User 201 to add Friend 31 231 as a friend on the user’s social network); and
the at least one relationship is selected based upon the importance of the relationship to the generation of a recommendation concerning an action based upon the stored objective and the scored relationship graph (see Zambrano col. 6 L44-59: the prompting of User 201 is in response to User 201 and Friend 31 231 both attending the same event, e.g. a concert; and see Zambrano col. 15 L13-54: the event information is used in generation of recommendations for User 201).

As to claim 13, Narayanan as modified by Zambrano teaches wherein the relationship management server system is further configured to store information identifying a group of contacts associated with the objective (see Narayanan col. 14 L2-18 and Fig. 5: a hub includes fans section 508 that lists users that have connections and corresponding edges in the social graph to or with the concept represented by that hub).

As to claim 20, Narayanan as modified by Zambrano teaches wherein the relationship management server system is further configured to score event information associated with the user and at least one of the contacts (see Zambrano col. 11 L35-40 and col. 12 L23-37: the system calculates ranks of event listings for a user based on the number of  friends of the user who are registered to attend the event).

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Narayanan and Zambrano as applied to claim 10 above, and further in view of Akella et al. (U.S. Patent No. 7,539,697 B1, hereinafter referred to as Akella).
As to claim 11, Narayanan as modified by Zambrano does not appear to explicitly disclose wherein the objective is expressed as a target value for the strength of a relationship.
However, Akella teaches wherein the objective is expressed as a target value for the strength of a relationship (see Akella col. 3 L29-31: each edge in a social relationship graph is assigned a “Strength of Relationship” (SOR) weight; and see Akella col. 12 L27-36: the search method computes a relevance value based on the SOR value and then selects a subset of connectors that satisfy a relevance value threshold; Note: the relevance value threshold is interpreted as a target value for the strength of a relationship).
People in real life have varying degrees of relationships with their friends. For example, a life-long best friend may be a much more valuable relationship than a casual acquaintance from work. Such information may be useful in determining a recommendation to make for a user based on their social network connections. That is, social network data from a user’s close relationships may be weighted more heavily in making a recommendation than data from the user’s distant relationships. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Narayanan as modified by Zambrano to include the teachings of Akella because establishing a strength of relationship threshold as taught by Akella may improve the quality and relevance of recommendations generated by the system of Narayanan.

Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Narayanan and Zambrano as applied to claim 13 above, and further in view of Lento et al. (U.S. Patent Application Publication No. 2011/0246574 A1, hereinafter referred to as Lento).
As to claim 14, Narayanan as modified by Zambrano does not appear to explicitly disclose wherein the relationship management server system is further configured to recommend at least one contact for inclusion in the group of contacts associated with the objective.
However, Lento teaches wherein the relationship management server system is further configured to recommend at least one contact for inclusion in the group of contacts associated with the objective (see Lento paragraph 0004: the system suggests inclusion of a contact in a group of contacts in a user's social network).
It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Narayanan as modified by Zambrano to include the teachings of Lento because it would enhance the user experience of the social networking service (see Lento paragraph 0004).

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Narayanan and Zambrano as applied to claim 1 above, and further in view of Occhino et al. (U.S. Patent Application Publication No. 2011/0004692 A1, hereinafter referred to as Occhino).
As to claim 15, Narayanan as modified by Zambrano does not appear to explicitly disclose wherein the relationship management server system is further configured to decrease the score assigned to a relationship between a user and a contact due to a passage of time.
However, Occhino teaches wherein the relationship management server system is further configured to decrease the score assigned to a relationship between a user and a contact due to a passage of time (see Occhino paragraphs 0042-0043: a time-based decay factor is used to decrease the weight given to social network information over time).
Social network information may be time-sensitive. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Narayanan as modified by Zambrano to include the teachings of Occhino because it would enhance the quality and relevance of the recommendations generated by Narayanan by reducing the weight given to older relationships that may have become out-of-date.

Claims 16-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Narayanan and Zambrano as applied to claim 1 above, and further in view of Gemayel et al. (U.S. Patent Application Publication No. 2010/0290603 A1, hereinafter referred to as Gemayel).
As to claim 16, Narayanan as modified by Zambrano does not appear to explicitly disclose wherein the relationship management server system is further configured to increase the score assigned to a relationship between a user and a contact in response to an occurrence of an event involving at least the user and the contact.
However, Gemayel teaches wherein the relationship management server system is further configured to increase the score assigned to a relationship between a user and a contact in response to an occurrence of an event involving at least the user and the contact (see Gemayel paragraphs 0014, 0020, and 0026: the system calculates a relationship score based on the number of social activities involving both a first party and a second party).
Frequently attending the same social activities may be an indicator of a relationship between two parties. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Narayanan as modified by Zambrano to include the teachings of Gemayel because increasing a relationship score based on the number of social activities involving both parties would increase the accuracy of the relationship score and therefore improve the generation of recommendations based on those relationships.

As to claim 17, Narayanan as modified by Zambrano does not appear to explicitly disclose wherein the relationship management server system is further configured to increase the score assigned to a relationship between a user and a contact in response to an occurrence of a telephone conversation between the user and the contact.
However, Gemayel teaches wherein the relationship management server system is further configured to increase the score assigned to a relationship between a user and a contact in response to an occurrence of a telephone conversation between the user and the contact (see Gemayel paragraphs 0014, 0020, and 0026: the system calculates a relationship score based on the number of telephone calls between a first party and a second party).
Frequent telephone calls between two parties may be an indicator of a relationship between the two parties. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Narayanan as modified by Zambrano to include the teachings of Gemayel because increasing a relationship score based on the number of telephone calls between both parties would increase the accuracy of the relationship score and therefore improve the generation of recommendations based on those relationships.

As to claim 18, Narayanan as modified by Zambrano does not appear to explicitly disclose wherein the relationship management server system is further configured to increase the score assigned to a relationship between a user and a contact in response to an occurrence of a meeting between the user and the contact.
However, Gemayel teaches wherein the relationship management server system is further configured to increase the score assigned to a relationship between a user and a contact in response to an occurrence of a meeting between the user and the contact (see Gemayel paragraphs 0014, 0020, and 0026: the system calculates a relationship score based on the number of meetings between a first party and a second party).
Frequent meetings between two parties may be an indicator of a relationship between the two parties. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Narayanan as modified by Zambrano to include the teachings of Gemayel because increasing a relationship score based on the number of meetings between both parties would increase the accuracy of the relationship score and therefore improve the generation of recommendations based on those relationships.

As to claim 19, Narayanan as modified by Zambrano does not appear to explicitly disclose wherein the relationship management server system is further configured to modify the score assigned to a relationship between a user and a contact in response to the user requesting a predetermined action from the contact.
However, Gemayel teaches wherein the relationship management server system is further configured to modify the score assigned to a relationship between a user and a contact in response to the user requesting a predetermined action from the contact (see Gemayel paragraphs 0024-0026: the system calculates a relationship score between two parties based on the number of outgoing emails from the first party to the second party; Note: an outgoing email from the first party to the second party is interpreted as the first party requesting a predetermined action from the second party).
Frequent emails between two parties may be an indicator of a relationship between the two parties. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Narayanan as modified by Zambrano to include the teachings of Gemayel because modifying a relationship score based on the number of emails between the parties would increase the accuracy of the relationship score and therefore improve the generation of recommendations based on those relationships.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to generating recommendations based on social graphs.
a.	Lumer, Erik; “Social Graph Based Recommender”; U.S. PGPub No. 20120001919 A1.
Teaches storing user interest profiles in user profile database 130 (see para. 0023-0024), and these user interest profiles may be interpreted as stored objectives.
Teaches generating a weighted, directed social affinity graph (see para. 0025), which is used to generate personalized recommendations in the form of user recommendation feeds to improve information access for users (see para. 0020 and 0027).
b.	Narayanan et al.; “Automatically generating nodes and edges in an integrated social graph”; U.S. Patent No. 8,185,558  B1.
Teaches generating recommendations based on information extracted from a social graph (see col. 4 L48-67 and Figs. 3 and 5).
c.	Aldrich et al.; “Social network site including contact-based recommendation functionality”; U.S. PGPub No. 20090070684 A1.
Teaches suggesting contact pairs based on information in a social network (see abstract, and para. 0004 and 0048).

Contact Information                                                                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571)270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UM/Examiner, Art Unit 2163              



/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 “Objective.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/objective. Accessed 5 Sep. 2022.